 1

 2
                                UNITED STATES DISTRICT COURT FOR THE
 3                                WESTERN DISTRICT OF WASHINGTON
                                            AT SEATTLE
 4

 5 PATH AMERICA KINGCO LLC, et al.,
                                                         CASE NO. C17-1485 RSM
 6                        Plaintiffs,                    ORDER GRANTING STIPULATED
                                                         BRIEFING SCHEDULE
 7                         v.
   UNITED STATES DEPARTMENT OF
 8 HOMELAND SECURITY, et al.,

 9                        Defendants.

10
            This matter comes before the Court upon the parties’ stipulation for exemption for Rule 26
11
     initial disclosures and for entry of a proposed briefing schedule. Dkt. #47. For good cause shown,
12
     the Court finds and ORDERS that this stipulated motion is GRANTED. This case is exempt from
13
     the initial disclosure requirements of Fed. R. Civ. P. 26(a) and 26(f). The parties are directed to
14
     comply with the following deadlines:
15
            Plaintiffs’ motion for summary judgment: June 19, 2019
16
            Defendants’ opposition and cross-motion for summary judgment: July 26, 2019
17
            Plaintiffs’ cross-opposition and reply: August 29, 2019
18
            Defendants’ reply: September 30, 2019
19
     The page limit for response briefs is extended to 24 pages.
20
            Dated this 3rd day of May, 2019.


                                                  A
21

22
                                                  RICARDO S. MARTINEZ
23                                                CHIEF UNITED STATES DISTRICT JUDGE

24

     ORDER GRANTING STIPULATED BRIEFING SCHEDULE - 1
